Matter of Adama D. v Mariam D. (2019 NY Slip Op 07724)





Matter of Adama D. v Mariam D.


2019 NY Slip Op 07724


Decided on October 29, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 29, 2019

Richter, J.P., Gische, Tom, Gesmer, Moulton, JJ.


10210

[*1] In re Adama D., Petitioner-Appellant,
vMariam D., Respondent-Respondent.


Anne Reiniger, New York, for appellant.
Jo Ann Douglas Family Law, PLLC, New York (Jo Ann Douglas of counsel), for respondent.
Andrew J. Baer, New York, attorney for the children.

Order, Family Court, New York County (J. Machelle Sweeting, J.), entered on or about May 15, 2018, which dismissed petitioner father's petition to modify a prior order of custody with prejudice, and directed that petitioner must obtain leave of the court before filing any future petitions, unanimously affirmed, without costs.
The father failed to make the required evidentiary showing of changed circumstances warranting a modification of custody or a hearing (see Matter of Patricia C. v Bruce L., 46 AD3d 399 [1st Dept 2007]). Furthermore, the record shows that the court
providently exercised its discretion in directing the father to obtain leave of court before filing any future petitions (see Matter of Molinari v Tuthill, 59 AD3d 722, 723 [2d Dept 2009]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 29, 2019
CLERK